Smith, J.
(dissenting) : The argument for and against affirming the judgment is fairly and well stated by Mr. Justice Burch in the opinion, but, I can not regard the case of Robinson v. Melvin, 14 Kan. 484, as very pertinent to the question. In that case the application was made to set aside a judgment and to refer to a judge pro tem., on the ground of the interest of the judge. The showing, pro and con, was by affidavits. This court examined the question, independently, upon the affidavits, and it appeared that the judge had a very slight interest, if any, to be served by his ruling, and, in fact, that he had no interest, as there was abundant property to protect his rights aside from that involved in the suit. Our statutory provision is but the reenactment of the common law on this subject — in fact, but a recording, in form of law, of the common sentiment of the civilized world.
Issues were raised by the pleadings, and I think the defendant might well have rested upon its right to an impartial hearing without attempting to make a defense by evidence. At any rate I am inclined to the *690view that the public question should be of controlling importance in the case, and that a trial judge should not be permitted to try his own case, even 'if he does so without committing any error and arrives at the proper decision. To maintain the confidence of the public in the absolute impartiality of the courts I regard as of the first consequence, greater even than the rights of the party in a particular case.
“The purpose of the law is that no judge shall hear and determine a case in which he is not wholly free, disinterested, impartial and independent.” (Tootle v. Berkley, 60 Kan. 446, syllabus, ¶ 1.)